DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2021/0227232, referred to herein as “Oh”).

Regarding claim 1, Oh discloses: An apparatus (Oh: Fig. 1, disclosing transmission and reception devices) comprising: 
at least one processor (Oh: paragraph [1806], disclosing a processor); and 
at least one non-transitory memory including computer program code (Oh: paragraph [1806], disclosing a non-transitory computer-readable medium and associated memory); 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Oh: paragraph [1806], disclosing implementation via hardware and software): 
provide signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container (Oh: paragraphs [0154] through [0155], disclosing use of an atlas to identify volumetric data; paragraphs [0524] and [0525], disclosing use of a bitstream to provide atlas information; paragraph [0556], disclosing use of an atlas ID as part of the signal); 
wherein the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream (Oh: paragraphs [1103] through [1110], disclosing use of elementary streams of volumetric data; Fig. 16, paragraphs [0314] through [0316], disclosing a decoder that demultiplexes the compressed bitstream; paragraph [0334], disclosing that the decoding parses the bitstream to derive information necessary for image reconstruction; paragraph [0451], disclosing that the decoding process includes a decapsulator that parses the bitstream—including an atlas stream); and 
wherein the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container (Oh: Fig. 16, paragraphs [0320] through [0324], disclosing use of the parsed and decompressed data to reconstruct the 3D point cloud volumetric data).

	Regarding claim 2, Oh discloses: The apparatus of claim 1, wherein the signal information comprises: a volumetric media sample entry of a volumetric media parameters track comprising common data of volumetric media tracks originating from the volumetric media elementary stream; and a track reference in a volumetric media parameters track reference table that references a volumetric media track, and is used to connect from the volumetric media parameters track to the volumetric media track (Oh: paragraphs [1103] through [1126], disclosing use 

	Regarding claim 3, Oh discloses: The apparatus of claim 1, wherein a volumetric media unit header atlas identifier is mapped to an atlas identifier within a volumetric media sample structure for each of one or more network abstraction layer units (Oh: paragraphs [0524] and [0525], disclosing use of an atlas signaled using a NAL bitstream).

	Regarding claim 4, Oh discloses: The apparatus of claim 1, wherein a volumetric media unit header atlas identifier is mapped to an atlas identifier within a volumetric media sample structure for a group of network abstraction layer units (Oh: paragraphs [0522] and [0525], disclosing use of an atlas signaled using a NAL bitstream via a header).

	Regarding claim 5, Oh discloses: The apparatus of claim 1, wherein a volumetric media unit header atlas identifier is implicitly mapped to network abstraction layer units within a volumetric media sample structure (Oh: paragraphs [0522] and [0525], disclosing use of an atlas signaled using a NAL bitstream via a header).

	Regarding claim 6, Oh discloses: The apparatus of claim 1, wherein the volumetric media track comprises a sub sample information box, and wherein the sub sample information box comprises a volumetric media unit header box in a codec specific parameters field that links sub sample network abstraction layer units in a volumetric media sample to a volumetric media unit header atlas identifier (Oh: paragraphs [1166] through .

	Regarding claim 7, Oh discloses: The apparatus of claim 1, wherein the sample of the volumetric media track comprises a sequence of volumetric media units having a payload and header, and the sample corresponds to a single point cloud frame, wherein samples corresponding to the single point cloud frame within one or more component tracks have a composition time corresponding to a composition time of the sample of the volumetric media track (Oh: paragraph [0547], disclosing volumetric media units with a header and payload; paragraph [1109], disclosing time-aligned tracks associated with point cloud frame samples and associated composition time of the point cloud frames).

	Regarding claim 8, Oh discloses: The apparatus of claim 1, wherein the signal information comprises: a grouping structure, the grouping structure comprising information about the atlas identifier (Oh: paragraph [0556], disclosing signaling of an atlas ID associated with a V-PCC unit); and an indicator to signal whether the volumetric media track is a main track having common data for other volumetric media tracks belonging to a group (Oh: paragraphs [1050] through [1052], disclosing a common data structure with a V-PCC track and component tracks associated with the volumetric media).

	Regarding claim 9, Oh discloses: The apparatus of claim 1, wherein the signal information comprises a grouping structure, the grouping structure comprising the atlas identifier, wherein a track with a specific atlas identifier is implicitly considered as a main track having common data for other volumetric media tracks belonging to a group (Oh: paragraph [0556], disclosing signaling of an atlas ID associated with a V-PCC unit; paragraphs [1050] through [1052], disclosing a common data structure with a V-PCC track and component tracks associated with the volumetric media).

	Regarding claim 10, Oh discloses: The apparatus of claim 1, wherein the signal information comprises a grouping structure, the grouping structure comprising a volumetric media unit header, wherein the volumetric media unit header comprises information about the atlas identifier and an indicator for a main track having common data for other volumetric media tracks belonging to a group (Oh: paragraph [0556], disclosing signaling of an atlas ID associated with a V-PCC unit; paragraphs [1050] through [1052], disclosing a common data structure with a V-PCC track and component tracks associated with the volumetric media; paragraph [0547], disclosing volumetric media units with a header and payload).

	Regarding claim 11, Oh discloses: The apparatus of claim 1, wherein the signal information comprises a track group, the track group comprising a volumetric media unit header for the volumetric media track (Oh: paragraph [0547], disclosing volumetric media units with a header and payload; paragraph [1075], disclosing track group information associated with volumetric data).

	Regarding claim 12, Oh discloses: The apparatus of claim 1, wherein the signal information provides at least one grouping type to specify a track grouping mechanism (Oh: paragraphs [1075] and [1081], disclosing track groups and a num_track_groups syntax that indicates a number of track groups related to a 3D spatial region).

	Regarding claim 13, Oh discloses: The apparatus of claim 1, wherein the signal information comprises: a volumetric media sample entry comprising common data of restricted volumetric media tracks of a certain type; a restricted sample entry comprising restricted scheme information; and a track reference in the volumetric media parameters track having a sample entry for connecting from the volumetric media parameters track to the restricted volumetric media tracks (Oh: paragraphs [1112] through [1116], disclosing signaling of restricted .

	Regarding claim 14, Oh discloses: The apparatus of claim 1, wherein the volumetric media elementary stream is a V-PCC elementary stream (Oh: paragraph [1148], disclosing a V-PCC elementary stream).

	Regarding claim 15, Oh discloses: The apparatus of claim 1, wherein the volumetric media elementary stream is a V3C elementary stream (Oh: paragraph [0532], disclosing a V3C stream).

	Regarding claim 16, Oh discloses: The apparatus of claim 2, wherein the volumetric media parameters track is a V-PCC track (Oh: paragraph [1110] and [1111], disclosing use of V-PCC tracks).

Regarding claim 17, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484